ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1995-02-01_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

LICEITE DE LA MENACE OU DE L’EMPLOI
D’ARMES NUCLÉAIRES

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 1£8 FEVRIER 1995

1995

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGALITY OF THE THREAT OR USE
OF NUCLEAR WEAPONS

(REQUEST FOR ADVISORY OPINION)

ORDER OF 1 FEBRUARY 1995
Mode officiel de citation:

Licéité de la menace ou de l'emploi d'armes nucléaires,
ordonnance du 1° février 1995, C.I.J. Recueil 1995, p. 3

Official citation:

Legality of the Threat or Use of Nuclear Weapons,
Order of I February 1995, I. C.J. Reports 1995, p. 3

 

ISSN 0074-4441
ISBN 92-1-070719-2

 

N° de vente:
Sales number

656

 

 
COUR INTERNATIONALE DE JUSTICE

1995 ANNEE 1995
1° février
Rôle général
n° 95 1% février 1995

LICÉITÉ DE LA MENACE OU DE L'EMPLOI
D’ARMES NUCLÉAIRES

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE

Présents: M. Bepjaoul, Président ; M. SCHWEBEL, Vice-Président ; M. ODA,
sir Robert JENNINGS, MM. GUILLAUME, SHAHABUDDEEN,
AGUILAR MAWDSLEY, WEERAMANTRY, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA,  VERESHCHETIN, juges;
M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu les articles 48, 65, 66 et 68 du Statut de la Cour et les articles 103,
104 et 105 de son Règlement,

Considérant que, le 15 décembre 1994, l’Assemblée générale des
Nations Unies a adopté la résolution 49/75 K par laquelle elle a décidé,
conformément au paragraphe 1 de l’article 96 de la Charte des Nations
Unies, de demander à la Cour un avis consultatif sur la question ci-
après: «Est-il permis en droit international de recourir à la menace ou
à l’emploi d’armes nucléaires en toute circonstance?»;

Considérant que le texte de cette résolution a été transmis à la Cour
par une lettre du Secrétaire général de l'Organisation des Nations Unies
en date du 19 décembre 1994, reçue au Greffe par télécopie le 20 dé-
cembre 1994 et dont l’original a été enregistré le 6 janvier 1995;

4
4 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (ORD. | II 95)

Considérant que l’Assemblée générale a demandé que l’avis consul-
tatif de la Cour soit rendu «dans les meilleurs délais»;

Considérant que, par résolution WHA46.40 en date du 14 mai 1993,
la quarante-sixième Assemblée mondiale de la Santé a demandé à la
Cour un avis consultatif sur la question suivante:

«Compte tenu des effets des armes nucléaires sur la santé et
Penvironnement, leur utilisation par un Etat au cours d’une guerre
ou d’un autre conflit armé constituerait-elle une violation de ses
obligations au regard du droit international, y compris la Constitu-
tion de lOMS?»;

Considérant que, par ordonnance du 20 juin 1994, le Président de la
Cour a fixé au 20 juin 1995 la date d’expiration du délai dans lequel les
Etats ou organisations ayant présenté un exposé écrit sur la question
soumise à la Cour par l’Assemblée mondiale de la Santé pourront pré-
senter des observations écrites sur les autres exposés écrits,

1. Décide que les Etats admis à ester devant la Cour et l'Organisation
des Nations Unies sont susceptibles de fournir des renseignements sur
la question que l’Assemblée générale des Nations Unies a soumise à la
Cour pour avis consultatif,

2. Fixe au 20 juin 1995 la date d’expiration du délai dans lequel des
exposés écrits sur la question pourront être présentés à la Cour confor-
mément au paragraphe 2 de l’article 66 de son Statut;

3. Fixe au 20 septembre 1995 la date d’expiration du délai dans
lequel les Etats ou organisations qui auront présenté un exposé écrit
pourront présenter des observations écrites sur les autres exposés écrits
conformément au paragraphe 4 de l’article 66 du Statut de la Cour;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le premier février mil neuf cent quatre-vingt-quinze.

Le Président,
(Signé) Mohammed BEDJAOUI.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
